Title: To George Washington from John Kean, 7 July 1792
From: Kean, John
To: Washington, George



Sir
Philadelphia July 7th 1792.

The Commission with which I have this day been honored is a mark of your approbation highly grateful to me—I shall endeavour by my actions to merit & preserve it.
My present occupation will not permit me to appropriate to the expediting this business so much of my time as I could wish & the nature of the service may require; but no exertion shall be wanting on my part so far as my time will allow to facilitate the exertions of my Colleagues to bring the business to as speedy a conclusion as the nature of the case will admit of. With sentiments

of the most exalted esteem I have the honor to be sir Yr Obt Servt

John Kean

